DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 10/26/2021 After Final Amendment Is Not Entered
01.	Within the time authorized for the After Final Consideration Pilot Program 2.0 [hereinafter "AFCPP-2.0"], Examiner completed additional consideration of (and/or performed an updated search related to) the proposed amendments accompanying the 10/26/2021 AFCPP-2.0 Response. A complete review of the proposed amendments and a decision on determining allowability could not be made within the guidelines of the pilot. Nevertheless, the additional consideration and/or the updated search indicate that the proposed amendments: 
raise at least the below described new issues. 
02.	The 10/26/2021 Response proposes amending the claims.
With respect to the independent claims, the 10/26 Response proposes amending the claims to recite "[the] first transistor configuring a logic circuit on a first surface that controls operations of the active element," the underlining indicating the proposed amendment. 
The amendment proposed in the 10/26 Response raises at least the below described new issue. 
The prior art references appear to render obvious the proposed independent claims. 
Specifically, Shigenami '3425 and Suzuki '0042 describe plural stacked substrates/dies including a substrate/die to detect an image, a substrate/die to process the detected image, and a substrate/die to output the processed image.
In view of Shigenami and Suzuki, therefore, it appears that it would have been obvious for a person having an ordinary skill in the art, before the effective filing date of this application, to have modified the teachings of Iwabuchi to add a display substrate as described in Shigenami and Suzuki because Shigenami and 
Although a complete review of the proposed amendments and a decision on determining allowability of all of the claims could not be made within the guidelines of AFCPP-2.0, at least due to the above noted issue, therefore, the proposed amendments under AFCPP-2.0, submitted with the 10/26 Response, do not place the application in allowable form. 
The proposed amendments therefore materially increase and complicate the issues for appeal, rather than reducing or simplifying the issues for appeal.
The proposed amendments therefore place the application in worse form for appeal.
For the above reasons, therefore, the proposed amendments in the 10/26/2021 Response are not entered. 
Examiner Sayadian called Mr. Mason (Applicant's Representative [hereinafter "AR"]) on 11/2/2021 at about 11:50, ET, and left AR a message noting that an Advisory is forthcoming, denying entry of the proposed amendments, and invited AR to call Examiner back.
Status of Claims Pending as of the 9/14/2021 Office Action
03.	The rejections of claims 1-20 in the 9/14/2021 "Office Action" are maintained. 
Response to Arguments
04.	The arguments in the 10/26/2021 "Response" to the 9/14/2021 "Office Action" have been fully considered. These arguments, however, are not ripe since the proposed amendments are not entered. 
Examiner Called Applicant's Representative 

CONCLUSION
06.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date. 
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.

Primary Examiner, Art Unit 2814